Title: Bill to Thomas Penn, 18 May 1734
From: Franklin, Benjamin
To: Penn, Thomas


Honorable Thos. Penn Esq. Dr.


1734







May 18.

For printing and Paper of 200 Cases at 2d. per.
£1
  13
  4




For a Supplement to the same

  5



Mr. Steel
{
For 300 Warrants a 1d. per.
  1
  5



6 quire Paper a 1s. 3d.

  7
  6


For binding a Book

  10



For 2 Sermons

  3



Augt.

For printing zoo Bonds at 1d.

  16
  8




Paper 4 quire a 12d.

  4





For printing 1000 Bonds and Warrants at 1d. each
  4
  3
  4




Paper 20 quire at 1s. a quire
  1






For Large Advertisements

  10





Ditto in Gazette

  5



Oct. 20

For a Sheet Pasteboard


  9




For Dutch Advts

  5






  11
  8
  7




For the Gazette 2 Years
  1






For binding Catesby’s Birds and gilding
  1
  10





D[itt]o A. Arscot

  2
  6




For a Book of Constitutions

  6






  [£14
  7s.
  1d.]


